  4:19-cr-03139-JMG-CRZ Doc # 62 Filed: 07/01/20 Page 1 of 1 - Page ID # 119



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                        4:19CR3139

      vs.
                                                          ORDER
TAEH B. MITCHELL,

                     Defendants.


      With leave of the court, defense counsel Toni M. Leija-Wilson withdrew
from this case on June 17, 2020. The court directed the FPD to appoint a CJA
attorney to represent the defendant. (Filing No. 60).


      To date, a new attorney has not entered an appearance for this defendant.


      Accordingly,

      IT IS ORDERED:

      1)    The change of plea hearing currently scheduled for July 8, 2020 is
continued pending further order of the court.

       2)   The clerk shall forward a copy of this order and a copy of Filing No.
60 to the Federal Public Defender.

      Dated this 1st day of July, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
